Citation Nr: 0030992	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 12, 1996, 
for the grant of a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which assigned an effective date of June 12, 1996, 
for a 100 percent schedular evaluation for PTSD.

The Board notes that the RO developed the issue on appeal as 
whether clear and unmistakable error exists in the August 
1998 rating decision assigning an effective date of June 12, 
1996, for the grant of a 100 percent schedular evaluation for 
PTSD.  However, as the record reflects that the veteran has 
timely appealed the August 1998 rating decision, the Board 
will address the effective date issue on a de novo basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The timely appealed the January 1993 rating decision 
which granted service connection for PTSD and evaluated the 
disability as 10 percent disabling from August 28, 1992.

3.  A July 1998 Board decision granted entitlement to a 100 
percent schedular rating for PTSD.

4.  From the effective date of service connection, the 
veteran has been unable to obtain or maintain substantially 
gainful employment as a result of his PTSD.






CONCLUSION OF LAW

The criteria for an effective date of August 28, 1992, for a 
100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all available evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

The record reflects that the veteran was granted service 
connection for PTSD, effective August 28, 1992, in a January 
1993 rating decision.  A 10 percent evaluation was assigned 
from the effective date of service connection.  The veteran 
timely appealed the decision to evaluate the disability as 10 
percent disabling.  During the pendency of the appeal, the RO 
increased the evaluation to 70 percent, effective August 28, 
1992.  In a July 1998 decision, the Board found the veteran's 
PTSD rendered him unable to obtain or maintain substantially 
gainful employment.  Therefore, in accordance with the 
provisions of 38 C.F.R. § 4.16(c) (1996), the Board granted a 
100 percent schedular evaluation.

In its August 1998 decision, implementing the Board's 
decision, the RO noted that prior to September 12, 1996, the 
worked at a muffler shop and that the veteran functioned 
adequately prior to June 12, 1996, when he sought treatment 
because of worsening symptoms of PTSD.  It concluded that the 
requirements for a 100 percent rating were not met until June 
12, 1996.  Consequently, it assigned an effective date of 
June 12, 1996, for the 100 percent evaluation.

The evaluation of the veteran's PTSD from August 28, 1992, 
was before the Board at the time of its July 1998 decision.  
The Board did not deny an evaluation in excess of 70 percent 
during the period prior to June 12, 1996, or otherwise 
indicate that it was limiting the grant of a 100 percent 
evaluation to a specific period.  Rather, the Board found the 
veteran to be unemployable due to PTSD and granted the appeal 
for a 100 percent evaluation.  

Although it is true that the veteran worked at a muffler shop 
in August 1992 and apparently remained employed at the 
muffler shop at the time of the Board's decision, he reported 
at an October 1992 VA examination that his oldest son did 
most of the work at the muffler shop.  At a March 1995 VA 
examination, he reported that he was only working 25 to 30 
hours a week at the muffler shop.  At an August 1997 hearing, 
he testified that his boss at the muffler shop was a friend 
who allowed him to work when he was able to work.  In a 
December 1997 claim for a total rating based on 
unemployability, the veteran reported that he last worked 
full-time in November 1990 and that he was currently only 
working 20 hours a week at the muffler shop.  In its July 
1998 decision, the Board found the veteran's employment at 
the muffler shop to be in a protected environment and to 
constitute marginal employment.  

Therefore, the Board concludes that the RO erred in its 
rating decision implementing the Board's decision in failing 
to grant the 100 percent evaluation effective from August 28, 
1992.


ORDER

A 100 percent schedular evaluation for PTSD is granted 
effective August 28, 1992, subject to the criteria applicable 
to the payment of monetary benefits.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


